Citation Nr: 1039777	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-34 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for disability of the thoracic 
and/or lumbosacral spine, to include sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to May 1974, and 
from December 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of April 
2006.  In September 2009,  the veteran appeared at a Board 
hearing held at the RO (i.e., Travel Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On the Veteran's entrance examination in December 1969, a history 
of back trouble, not severe, was noted.  No specific abnormal 
findings were reported.  Service treatment records show that from 
October to December 1970, the Veteran was evaluated and treated 
on several occasions for thoracic spine pain.  The Veteran 
reported back trouble all his life, but also said the current 
pain had begun in October 1970, and was aggravated by sitting.  
Although there was a suggestion of slight asymmetry of one of his 
middle thoracic vertebrae, the ultimate conclusion, on an 
orthopedic consult in late November 1970, was that there was "no 
real pathology found."  He complained of a sore back below the 
shoulder blade in June 1971.  

On a separation examination in March 1974, he reported that he 
had had back pain in 1971, with no complications and no sequelae.  
On a January 1976 examination, however, the following was noted:  
"Back pain; motorcycle accident age 16, last occurrence 1973, 
treated with muscle relaxants and exercises, no problem since.  
X-rays of the lumbosacral spine within normal limits."  This is 
the only time such an accident was mentioned, and the Veteran, at 
his Travel Board hearing, denied that he had ever had a 
motorcycle accident.

In August 1977, he was seen, having reinjured his back the 
previous week; the initial injury, described as a pulled muscle, 
was noted to have occurred in May 1977.  Now, he had strained his 
back lifting.  He also had some pain down the back o f the right 
leg with a loss os sensation in that leg.  He was tender in the 
lumbosacral spine, and right straight leg raising was positive.  
No pathology was noted on lumbosacral X-rays.  The assessment was 
right sciatica, etiology undetermined.  He remained symptomatic, 
and an orthopedic consult was obtained in August 1977, 
preparatory to his discharge from service.  He was diagnosed as 
having neuralgia paresthesia and resolved lumbosacral strain 
superimposed upon congenital abnormality (spina bifida occulta).  

Current medical records show that he has been found to have 
degenerative changes and degenerative disc disease in the 
lumbosacral spine, and sciatica has been reported.  His private 
physician wrote, in September 2009, that there was no evidence of 
congenital spina bifida.  

At his hearing, the Veteran testified that he has had back pain 
continuously since service.  

His claim was denied on the basis that his condition preexisted 
service and was not aggravated in service.  It is clear, however, 
that the presumption of soundness has not been appropriately 
addressed.  In this regard, a veteran is presumed to be in sound 
condition when entering into military service except for 
conditions noted on the entrance examination or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto, and that the disease or 
injury was not aggravated by service.  38 U.S.C.A. § 1111; Cotant 
v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  

In determining whether there is clear and unmistakable evidence 
that an injury or disease existed prior to service, the Board 
must consider the history recorded at the time or examination 
together with all other material evidence, including medical 
judgments, accepted medical principles, and the veteran's history 
of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 
2000).  

The burden is on VA to rebut the presumption soundness, by clear 
and unmistakable evidence, both that the disorder at issue pre-
existed service, and was not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  

Thus, it appears that the Veteran was treated for thoracic spine 
complaints early in service, and then, six years later, he was 
treated for lumbosacral spine complaints, as well as sciatica, 
with injury reported at that time.  The evidence of preexistence 
consists largely of some histories reported in service, and an X-
ray report, shortly before separation, of a congenital defect, 
although, at that time, the examiner noted there had been a 
superimposed strain.  Congenital or developmental defects, as 
such, are not disabilities for VA compensation purposes and may 
not be service connected.  38 C.F.R. § 3.303(c).  Nevertheless, 
service connection may be granted on the basis of aggravation of 
such a condition, or if there is super-imposed acquired 
disability during service.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990); VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  He has also 
presented testimony of continuity of symptomatology.  He has not 
been afforded an examination, and, in view of these factors, an 
examination in warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate 
VA examination to render a diagnosis of any 
and all thoracic and lumbar back disorders 
currently present, and to determine whether 
any such pre-existed service, was aggravated 
by service, and/or was of service onset.  The 
claims folder must be made available to the 
examiner for review.  The examiner's opinion 
should address the following questions:
(a) Did a chronic thoracic or lumbosacral 
back disorder undebatably (i.e., clearly and 
unmistakably) exist prior to service; 
if so, did the disability increase in 
severity in service; 
if so, was the increase in severity 
undebatably due to the natural progress of 
the disease? 

(b) Regardless of pre-existence, does the 
Veteran currently have a chronic disability 
of the thoracic and/or lumbosacral spine 
and/or sciatica which is related to service, 
in particular, to any back injury, complaints 
or findings shown in service? For question 
(b), it would be helpful if the physician 
would use the following language in his or 
her opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  

2.  After completion of the above 
development, review the claim for service 
connection for a chronic thoracic and/or 
lumbosacral back disability, to include 
sciatica.  If the RO finds the presumption of 
soundness to be applicable, the claim should 
be adjudicated in light of the standard set 
forth in VAOPGCPREC 3-2003, cited above, 
i.e., clear and unmistakable evidence, both 
of existence prior to service and that the 
disease or injury was not aggravated by 
service, are required to rebut the 
presumption of soundness.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


